ATTORNEY GRIEVANCE COMMISSION                                                                         *
                                                                                                              IN    THE
 OF MARYLAND                                                                                                  COURT OF APPEALS
                                                                                                       *
                                                                                                              0F    MARYLAND
                      Petitioner,
                                                                                                       *
                                                                                                              Misc. Docket        AG
 V.                                                                                                           N0. 28
                                                                                                       *
                                                                                                              September Term, 20 1 8
 CHARLES LEE TOBIAS


                     Respondent.
                                                                                                   ORDER
                     This matter came before the Court 0n the Joint Petition 0f the Attorney Grievance


Commission of Maryland and Respondent, Charles Lee Tobias,                                                                t0 disbar the          Respondent

from the practice of law. The Coun having considered the                                                            Petition,    it is   this   ‘26th day of

October, 2018, by the Court 0f Appeals of Maryland;


                    ORDERED,                               that          Respondent, Charles Lee Tobias, be, and he hereby                      is,   disbarred

from the practice of law                                                  in the State   0f Maryland for Violation 0f Rule          8.4(b), (c)        and   (d)

0f the Maryland Lawyers’ Rules of Professional Conduct; and                                                            it is   further


                   ORDERED,                                that the Clerk            0f   this   Court shall remove the name 0f Charles Lee

Tobias from the register of attorneys in                                                    this   Court and certify that fact t0 the Trustees of

the Client Protection                                        Fund 0fthe Bar ofMaryland and                  all   Clerks 0f alljudicial tribunals            in


this State in                       accordance with Maryland Rule 19-736(d).




  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document " authentic.


                                                                                                      /s/ Clayton Greene Jr.
                              2018-10-26 12:06-04:00
                                                                                                      Senior Judge

 Suzanne C. Johnson, Acting Clerk




* Judge McDonald did not participate in this matter.